Citation Nr: 1040395	
Decision Date: 10/27/10    Archive Date: 11/01/10

DOCKET NO.  06-34 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Tenner, Counsel




INTRODUCTION

The Veteran served on active duty from August 1953 to May 1956.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a March 2006 decision rendered by the St. Petersburg, 
Florida Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

In July 2009, the Board issued a decision in which, in pertinent 
part, it denied a claim for service connection for bilateral 
hearing loss.  The Veteran appealed that decision to the U.S. 
Court of Appeals for Veterans Claims (Court).  In May 2010, the 
parties to the appeal filed a Joint Motion for Remand.  That same 
month, the Court granted the motion, and remanded the matter to 
the Board.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Board finds that further development must take place prior to 
reaching a decision on the merits of the claim.  Once VA 
undertakes the effort to provide an examination for a claim, even 
if not statutorily obligated to do so, it must provide an 
adequate one or, at a minimum, notify the claimant why one will 
not or cannot be provided.  Daves v. Nicholson, 21 Vet. App. 46 
(2007.  

With respect to medical examinations, the Court has held that "a 
medical opinion ... must support its conclusion with an analysis 
that the Board can consider and weigh against contrary 
opinions."  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  
The Court has also indicated that in evaluating the medical 
opinion evidence, (1) the testimony is based upon sufficient 
facts or data; (2) the testimony is the product of reliable 
principles and methods; and (3) the expert witness has applied 
the principles and methods reliably to the facts of the case.  
Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

In addition, the Court recently stated that before the Board can 
rely on an examiner's conclusion that an etiology opinion would 
be speculative, the examiner must explain the basis for such an 
opinion or the basis must otherwise be apparent in the Board's 
review of the evidence.  Jones v. Shinseki, 23 Vet. App. 382 
(2010).  

As pointed out by the parties to the Joint Motion for Remand, the 
opinions rendered in this case have been inconsistent.  In a VA 
examination opinion dated in March 2006, the VA audiologist 
initially stated that it was at least as likely as not that 
hearing loss was the result of acoustic trauma in service.  
However, she later indicated that based on the lack of audiograms 
in service it would be "difficult or impossible to determine 
with certainty how much of a service member's hearing loss was 
incurred or aggravated by service."  She followed up her report 
by indicating that she had mistakenly stated her first opinion 
which should have read instead that it was less likely that 
hearing loss was caused or a result of acoustic trauma in 
service.  

It appears, based on the opinion rendered, that the VA examiner 
is relying on a far too restrictive approach in rendering a 
medical opinion.  For purposes of rendering an opinion, the 
examiner need not render an opinion with certainty.  Rather, the 
examiner must only provide an opinion as to the likelihood that 
the disability is related to acoustic trauma in service.  
Moreover, the examiner need not determine how much or the 
percentage of the hearing loss disability that is related to 
service, if any.  That is a question that can be addressed should 
service connection for the hearing loss disability be granted and 
an initial disability rating assigned.  

The Board is precluded from exercising its own independent 
medical judgment.  Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).  As such, this matter must be remanded for further 
medical opinion.  


Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.	The RO should return the claims file to 
the examiner who conducted the March 2006 VA 
audiological examination for a supplemental 
opinion.  If the examiner is not available, 
then the Veteran should be scheduled for a 
new VA audiologic examination.  The claims 
folder should be made available to and 
reviewed by the examiner, and such review 
should be reflected on the examination 
report.  All indicated studies, including an 
audiological evaluation, should be performed, 
and all findings should be reported in 
detail. 

The examiner should comment on the Veteran's 
report regarding the onset and continuity of 
his hearing loss, and opine as to the 
following:  

Is there a 50 percent probability or greater 
that the Veteran's hearing loss disability is 
due to or the result of the Veteran's active 
military service?  

The examiner should not invoke the phrase 
"without resort to mere speculation" 
without first explaining the basis for such 
an opinion.  The rationale for all opinions 
expressed should be provided in a legible 
report.

2.	Thereafter, the RO should readjudicate the 
Veteran's claim.  If the benefit sought on 
appeal is not granted in full, the RO should 
issue a supplemental statement of the case 
and provide the Veteran an opportunity to 
respond.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



